Brady, J. :
In this case I concur with justice Potter, although I have some doubt whether it was not necessary to perfect the complaint to allego a demand of the rents from Emma Shaw, the alleged *569grantee, as well as a demand, from her tenants. Doubtless, taking the title and leasing the premises was a sufficient interference with the plaintiff to perfect the right of action, without any other circumstance. The right to bring the action, under the order of the court, cannot well be questioned, and this gave the plaintiff capacity to sue. The Court of Appeals, in Foster v. Townshend, referred to by justice Potter, have substantially so declared, and on principle there is no reason to assail the correctness of such a rule.
Present — Brady, P. J., and Potter, J.
Order reversed and judgment given for plaintiff, unless defendant shall answer over within twenty days, and pay costs of the trial of the demurrer, and of this appeal.